Citation Nr: 1646496	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-33 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


REMAND

VA is obligated to provide an examination and/or opinion where the record contains evidence that the claimant has a current disability, the record indicates that a disability or signs of symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further development on this matter is warranted, as the RO has not substantially complied with the directives of the prior August 2014 and December 2015 remands and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The Veteran underwent a VA audiology examination in November 2010, and VA addendum opinions were provided in February 2011, November 2014 and February 2016.  During the November 2010 VA examination and the June 2014 Board hearing, the examiner reported that after his discharge from service, he worked for 21 years in a sawmill as a saw filer, in an area where he was not required by OSHA to wear hearing protection.  However, the Veteran stated that he did wear hearing protection because his employer required he do so.  During his hearing before the Board, the Veteran testified that he first noticed he had hearing loss almost immediately after his discharge from service.  

In a February 2011 addendum, the November 2010 VA examiner opined that the Veteran's hearing loss was not a result of military noise exposure because the military enlistment and separation examinations revealed no standard threshold shift.  In the November 2014 opinion, the same VA examiner again opined that the Veteran's right ear hearing loss was not a result of his service or any event in service because the shift in his hearing was first documented in 2008, 38 years after separation from service.  The examiner further opined that a medical opinion regarding the etiology of the Veteran's left ear hearing loss could not be given without resorting to speculation for the same reason.  In February 2016, another VA audiologist opined that the Veteran's bilateral hearing loss was not caused by or a result of hazardous noise exposure in the military.  The audiologist, while noting the Veteran had experienced hazardous noise exposure in service, incorrectly noted that after service, he worked in a sawmill for 20 years without hearing protection.  The audiologist opined that it could not be ruled out that the Veteran's hearing loss was caused by occupational noise exposure.  

The Board finds that the November 2010 VA examiner and audiologist who provided the February 2016 opinion, did not address the Veteran's reports of noticing his hearing loss almost immediately after his discharge from service in their opinions.  Further, the VA audiologist's February 2016 opinion incorrectly reported the Veteran did not use hearing protection in his post-service employment in the sawmill.  A medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history, even if recorded in the course of the examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, another opinion should be obtained on remand.  

Accordingly, the case is remanded for the following action:

1.  An addendum medical opinion must be obtained from a VA otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must consider the Veteran's history of hearing loss since service, and his reported post-service use of hearing protection in his employment, and must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service.  In this regard, the physician must state whether any degree of the Veteran's hearing loss is related to the Veteran's military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.  

A complete rationale for all opinions must be provided.  If the physician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination, if deemed necessary, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the medical opinion report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

